Title: To George Washington from Edmund Randolph, 2 July 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia July 2. 1794.
               
               The expression in the opinion of the secretary of the treasury, to which you refer in your favor of the 27th ultimo, appears to me to amount to this: that we have lost ground in not being able to give as strong proofs of our neutrality now, as we were some time ago. No doubt he alluded principally to the rejection of the clause, sent from the senate to the house of representatives, for prohibiting the sale of prizes; and the general predilection discovered by that house in favor of the French nation.
               The day before yesterday I heard by accident that the vessel, for which Mr Fauchet had obtained a passport, was captured and carried into Bermuda, with one hundred and fifty barrels of powder on board. I immediately wrote to Mr Fauchet, and am hourly expecting his answer.  I also wrote to Mr Fitzsimmons, who was supposed to be able to assist me with information, and who has promised it.  The day after, that is, yesterday morning, Mr Hammond gave me information of the affair; and I returned for answer, that I had been pursuing the inquiry, and would notify to him the result.
               I expect to be able to inform you by the next mail of the opinions of the gentlemen upon the propriety of sending powers to some American in Europe, who may go to Denmark and Copenhagen, to mature a concert of our navy with theirs for the defence of neutral rights on the sea. But it is proposed, that nothing be done in this matter, unless Mr Jay approve; and therefore the powers are intended to be submitted to his discretion.
               Colo. Hamilton and myself have revived the loan for Algiers, and he will I presume submit the plan to your consideration without delay.
               General Knox was yesterday said to be confined to his bed with the Rheumatism. I have the honor, sir, to be with the highest respect and attachment yr mo. ob. serv.
               
                  Edm: Randolph
               
            